United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2883EM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Marcus P. McCoy,                         *       [PUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: December 9, 1997
                                Filed: December 17, 1997
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

       Marcus P. McCoy appeals his conviction for possession of a firearm by a felon.
Relying on Rule 403 of the Federal Rules of Evidence, McCoy contends the district
court improperly allowed the Government to ask a defense witness whose credibility
was crucial to the resolution of the case if the witness and McCoy were affiliated with
the same street gang. Contrary to McCoy's view, evidence of common gang
membership was admissible to show bias on the witness's part towards McCoy and the
evidence was not unfairly prejudicial under Rule 403. See United States v. Abel, 469
U.S. 45, 49, 52-55 (1984); see also O'Neal v. Delo, 44 F.3d 655, 661 (8th Cir. 1995).
Thus, the district court did not abuse its discretion in permitting the Government's
limited inquiry about a shared membership in a street gang. We affirm McCoy's
conviction. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-